DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 11, 13, 14, 18, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al [US 2003/0208113] in view of Dugan et al [US 2010/0033303].
Claim 1.	A glucose monitoring system, comprising: one or more processors (the electronic device 10, see Fig. 1);
a glucose sensor (the glucose sensor 12, see Fig. 1) communicatively coupled with the one or more processors, wherein at least a portion of the glucose sensor is configured to be transcutaneously positioned in contact with a subject’s bodily fluid (the one or more microneedles 50, see Figs. 2, 3, para [0042]);

receive glucose sensor data corresponding to a monitored glucose level (see Figs. 2, para [0020, 0079]).
But Mault et al fails to disclose an accelerometer configured to generate orientation data indicative of a detected orientation of a handheld receiver unit in operative communication with the one or more processors and receive the orientation data from the accelerometer, and associate a detected input with the detected orientation of the handheld receiver unit.  However, Mault et al discloses the physical activity monitor 14 comprises an accelerometer or posture sensors to detect a physical activity angle of a patient or person worn the monitor unit to be transmitted to a PDA or portable device 30 (see Fig. 2, para [0075, 0079]).
The PDA can be used for monitoring the physical activity of the person. The PDA receives signals from a body mounted accelerometer 246, a posture sensor or a similar devices, which provides a signals related to the activity level of the person; receiving signals from an array of body mounted accelerometers 246.  Estimating physical activity of the person from the responses of the person to questions, for example quizzes given by the PDA; receiving data from an indirect calorimeter to obtain metabolic rate in the resting state, and possibly also in the active state, for estimation or direct determination of total energy expenditure; receiving data from any sensor providing a signal related to physical activity which has been calibrated using an indirect calorimeter; receiving data from muscle contraction sensors; and receiving data from posture sensors related to 
Dugan et al suggests that some cellular telephones or handheld devices include one or more accelerometers for measuring the orientation of the cellular telephone for affecting display size and orientation.   The external accelerometers or other sensors, such as in one or more wearable bands, may measure arm and/or leg position and/or orientation and provide such information to the cellular telephone. The cellular telephone may then use this position and/or orientation information to control position of the plane. For example, a game player may be required to wear two wrist bands and two ankle bands, each with accelerometers or other position and/or orientation sensors. Movement of the game player's arms and legs may be used to control movement of the plane (see Fig. 1, para [0029]).
An example list of compound activities or macro status information that may be determined/deduced and authenticated using the systems and protocols of the present invention includes determining that a user is impact shock level/acceleration/de-acceleration, motion frequency, blood pressure; user blood sugar level is high/low e.g., based on an automated blood test; user insulin level is high/low (see para [0037).
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the cellular or handheld device built-in one or more accelerometer and output orientation signals of Dugan et al to the PDA of Mault et al for providing a notification and assist a patient/user to prevent out of position and falling due to his/her posture or orientation since both are monitoring of glucose level and physical activities.

Claim 2.	The glucose monitoring system of claim 1, wherein the detected input comprises executing a predetermined functionality of a handheld receiver unit relating to the received glucose sensor data (the function of PDA 10 or computer 30, see Fig. 1,2, 12, para [0074, 0079]).

Claim 3.	The glucose monitoring system of claim 2, wherein the predetermined functionality corresponds with one or more display screens of the handheld receiver unit (the PDA display screens 362, 382, see Figs. 13, 14).

Claim 4.	The glucose monitoring system of claim 2, wherein the handheld receiver unit comprises a mobile phone (the wireless phone 10, see Fig. 1, para [0070]).

Claim 5.	The glucose monitoring system of claim 2, wherein the detected input comprises displaying a graph (the graphics display 216, see Fig. 8, 14, para [0101, 0134]).

Claim 6.	The glucose monitoring system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: monitor for another instance of the detected input (the monitoring of effects of insulin, exercise activities, meal plans, see Fig. 14, para [0134]), and



Claim 11.	The glucose monitoring system of claim 2, wherein the accelerometer is disposed within the handheld receiver unit (the PDA electronic device 240 mounted on a belt 248, which includes an accelerometer 246, see Fig. 9, para [0105]).

Claim 13.	The glucose monitoring system of claim 6, wherein the generated output comprises a display screen comprising a graph displaying glucose data over a period of time (see Figs. 12, 14, 15).

Claim 14.	The glucose monitoring system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: monitor for another instance of the detected input (the monitoring of effects of insulin, exercise activities, meal plans, see Fig. 14, para [0134]), and in response to detecting the another instance of the detected input, generate a display screen based on the associated orientation data, wherein the display screen comprises a trend indicator, and wherein the trend indicator shows a direction of a current trend of glucose data over a period of time (as cited in respect to claim 6 above, and includes of displaying various analyte glucose levels versus time, see Figs. 12, 14 and 15).


in response to detecting the another instance of the detected input, generate a display screen based on the orientation data, wherein the display screen comprises a graph displaying glucose data over a period of time, wherein the graph comprises a time axis, and wherein the display screen further includes a current glucose value (as cited in respect to claims 5 and 6 above, see Figs. 12, 14 and 15).

Claim 19.	The glucose monitoring system of claim 1, further comprising a touch screen (the PDA or cellular phone includes a touch pad, see Fig. 1, 2, 10, para [0109]).

Claims 7, 8, 10, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al [US 2003/0208113] and Dugan et al [US 2010/0033303] and further in view of Kamath et al [US 2009/0192745]
Claim 7.	Mault et al fails to disclose the generated output comprises displaying a display screen on the handheld receive unit in an orientation associated with the detected orientation data and the detected input.  However, Mault et al discloses the PDA display 382 comprises the modeled glycemic response of a person allows blood glucose levels to be projected at times beyond the consumption of a meal, or number of meals, using for example a software program having blood glucose prediction functionality. The graph 386 shows three projected blood glucose curves, labeled A Option selector 388 allows the person to view the graph on a different scale, otherwise modify the graphical presentation, obtain tabular data, or plot long term blood glucose averages (see Fig. 14, para [0134]).
Kamath et al suggests that the system and method for calibration of a continuous analyte glucose sensor comprising PDA screen 304 shows of recent measured glucose value 460 and the rate of change glucose concentration by an arrow 462. For example, the rotating angles from 45, 90 to 180 degrees to represent various positive and negative rate of change (see Fig. 4D, para [0376]). Therefore, it would have been obvious to one skill in the art before the effect file date to implement the orienting degrees display of Kamath et al to the PDA display screen of Mault et al and Dugan et al for a patient or user easily and quickly to recognize of current measured glucose levels in order to take actions for preventing of fatal/risk diabetes and death, since the PDA display can be modified of viewing by the selector 388.

Claim 8.	The glucose monitoring system of claim 6, wherein the generated output comprises rotating a display screen of the handheld receiver unit by 90 degrees (as
the combination of 3-axis accelerometers and the PDA display screen between Mault et al and Dugan et al and Kamath et al in respect to claim 7 above, and including displaying analyte by 90 degree, see Kamath et al, Fig. 4D).

Claim 10.	The glucose monitoring system of claim 1, wherein the orientation data comprises a rotational movement (as the combination of the PDA accelerometers between Mault et al and Dugan et al in respect to claim 1 above).

Claim 15.	The glucose monitoring system of claim 14, wherein the trend indicator is configured to be displayed in one or more directions based on the associated orientation data and according to a status of a trend (as the combination of the 3-axis accelerometer and the PDA display screen between Mault et al and Dugan et al and Kamath et al in respect to claims 1 and 7 above, and including displaying analyte level/trend in degrees, see Kamath et al, Fig. 4D).

Claim 16.	The glucose monitoring system of claim 14, wherein the trend indicator is configured to be displayed in one or more colors based on the associated orientation data and according to a status of a trend (as the combination of the PDA accelerometer and the PDA display screen between Mault et al and Dugan et al and Kamath et al in respect to claims 1 and 7 above, and including of the display in colors, see Mault et al, Fig. 15, para [0136]).

Claim 17.	The glucose monitoring system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: monitor for another instance of the detected input (the monitoring of effects of insulin, exercise activities, meal plans, see Fig. 14, para [0134]), and in response to Mault et al and Dugan et al and Kamath et al in respect to claim 7 above, and including of the display of glucose level versus times, see Mault et al, Figs. 12, 14, 15).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al [US 2003/0208113] and Dugan et al [US 2010/0033303] and further in view of Hickle et al [US 8,567,393]
Claim 12.	Mault et al fails to disclose the generated output comprises a display screen, and wherein a portion of the display screen shown on a display is configured to be sized according to a zoom-in feature or a zoom-out feature.  However, Mault et al discloses if glucose levels fall outside an acceptable range, as measured by a sensor in communication with the PDA, the person is warned by the PDA, for example by a vibration, alarm sound, flashing light, displayed message etc., (see para [0143]).
Hickle et al suggests that the patient state parameter exceeds a designated alarm limit or range for either caution or warning states. The warning alarms volume of the tone may be adjustable. During the term of a caution or warning alarm in different yellow, red, white colored so as to be easily visible for a warning alarm. An icon or character, may be shown next to the text message. An icon or character provides a redundant means for the user to delineate between advisories and alarms other than by color; this is preferable for users who are color blind. The icon or character may flash. Hickle et al to the alarm display message of Mault et al and Dugan et al for easily identifying and/or recognizing a patient or user who has vision problems or poor reading by an older person, in order to act quickly when the analyte glucose is in dangerous level.

Response to Arguments
Applicant’s arguments, see the response and amendment, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-19 under Mault et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dugan et al, to make the rejection smoother based on the new amended claim subject matters.
Applicant’s arguments:
(A)	Mault does not disclose or suggest a glucose monitoring system including, among other features, “an accelerometer configured to generate orientation data indicative of a detected orientation of a handheld receiver unit in operative communication with the one or more processors,” or “associating] a detected input with the detected orientation of the handheld receiver unit.

(B)	Independent claims 7, 8, 10, 12 and 15-17 indirectly depend from claim 1. As discussed above with respect to claim 1, Mault does not disclose or suggest a glucose 

Response to the arguments:
(A)	It is obvious to one skill in the art to combine the PDA’s accelerometers to provide output signals according to a patient/user posture and glucose level of Dugan et al to the PDA of Mault et al for providing a notification and assist a patient/user to prevent out of position and/or falling due to his/her posture or orientation since both are monitoring of glucose level and physical activities.

(B)	The independent claims are obvious and meet with the combination of the PDA’s accelerometers between Mault et al and Dugan et al in the argument (A) above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis et al discloses the modular personal network (MPN) that includes multiple devices that may be worn, carried, or used in close proximity to a user. The devices communicate wirelessly. Functions of the MPN may be modified by adding or removing components. The MPN may communicate with a personal computer. General purpose 
Moberg et al discloses the ambulatory medical device that includes acceleration sensors for detecting acceleration conditions in or around the medical device.  The medical device may be other drug delivery systems for delivering other fluids into the body of the user, such as medication other than insulin.  If there is concern for damage to the medical device along multiple directions (axes), then multiple, single-axis accelerometers can be used.	[US 2008/0125701]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/11/2021